DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the screw on planes, and fastening device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stagg US 20100111667 in view of Sadi US 20120039731.
 	1. (Currently Amended) A diagonal fan (1) comprising a housing (20), and a diagonal impeller (15), which is received inside the housing and is drivable, and the diagonal flow of which generated in operation is deflected in an axial flow direction (As shown in applicant’s Fig, not all of the diagonal flow is deflected in the axial direction. Under the broadest reasonable interpretation, see e.g. Fig 7 of Stagg wherein some of the diagonal flow is deflected by guide vanes 42 to flow in the axial direction and also the nozzle area before 30 deflects flow in the axial direction out 30), wherein the diagonal impeller includes impeller blades (12) distributed in the circumferential direction and a slinger ring (14), which encloses the impeller blades in the circumferential direction, wherein the diagonal fan furthermore includes an inlet nozzle (leftmost outer curved portion of 20 in e.g. Figs 1 and 7) on the suction side, through which a main flow of the diagonal fan is suctioned in (see e.g. Fig 7), wherein the inlet nozzle extends overlapping at least in sections in relation to the slinger ring viewed in radial section (see e.g. Figs 5-7) and forms a nozzle gap (30) with the slinger ring at the same time, and wherein a bypass channel is formed on the housing (channel formed by 20 and at least any two adjacent guide vanes 42 as in e.g. Figs 7-9) , which forms a flow connection from a pressure-side surrounding region of the diagonal fan (see Figs 6-7) to an inflow side of the nozzle gap (30), so that in operation of the diagonal fan, a swirl-free secondary flow (34) is guided at the inflow side of the nozzle gap via the bypass channel (see e.g. Fig 7 and 0031), wherein an inner wall of the housing deflects the diagonal flow generated by the diagonal impeller into the axial flow direction (see e.g. Fig 7 wherein any of the vanes 42 are an inner wall of the housing which deflect a portion of the diagonal flow generated by the impeller into the axial flow direction).  
 	Stagg does not disclose an electric motor to power the fan.
 	Sadi discloses the use of an electric motor to power a fan (see e.g. the abstract and 0008).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize an electric motor to power a fan as taught by Sadi in the system of Stagg to gain the benefit of using electrical energy to power the fan.
 	
 	Regarding claims 2-4, and 6-14, Stagg as modified above discloses (all references are made to Stagg unless specifically noted otherwise):
 	2. (Currently Amended) The diagonal fan as claimed in claim 1, wherein the bypass channel (channel formed inside 20 between any two adjacent guide vanes 42) extends in parallel to an outer jacket wall 20 of the housing and defines the inner wall of the housing that deflects the diagonal flow generated by the diagonal impeller in the axial flow direction (see any of the vanes 42 which are inner walls of the housing and which deflect a portion of the diagonal flow generated by the impeller into the axial flow direction).  
 	Regarding claims 3, and 15-17, Stagg discloses the bypass channel has an axial through-flow cross-sectional area AB, which has a ratio to an axial through-flow cross-sectional area AS of the nozzle gap such that AB >AS (see 0027). Stagg does not particularly disclose the area of the 0.5_< AB/AS _< 5 or 0.75 _<AB/AS_< 2.5 as claimed in claim 3 and 15-17. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the fan of Stagg as modified above to have the feature of, 0.5_< AB/AS _< 5 or 0.75 _<AB/AS_< 2.5, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges].
 	4. (Currently Amended) The diagonal fan as claimed in claim 1, wherein the bypass channel encloses the diagonal impeller on the radial outside at least in regions  (see e.g. Figs 7-9).  
   	6. (Currently Amended) The diagonal fan as claimed in claim 1, wherein the bypass channel is integrally formed on the housing (see e.g. Figs 5-9 wherein 42 and 20 are integrally formed to form the channel formed by 42 and 20).  
 	7. (Currently Amended) The diagonal fan as claimed in claim 1, wherein the slinger ring and the inlet nozzle extend in parallel at least in sections in the region of the nozzle gap (see the section labeled 24 and section point labeled A in annotated Fig 7 herein, wherein 24 and A are in the “region” of the nozzle gap 30).  

    PNG
    media_image1.png
    586
    775
    media_image1.png
    Greyscale

 	8. (Currently Amended) The diagonal fan as claimed in claim 1, wherein the slinger ring extends coaxially radially outside the inlet nozzle (see the section labeled 24 in Fig 7).  
 	9. (Currently Amended) The diagonal fan as claimed in claim 1, wherein the slinger ring extends in the region of the nozzle gap in parallel to a rotational axis of the diagonal impeller extending in the axial direction of the diagonal fan (see the section labeled 24 in Fig 7 which is in the “region” of the nozzle gap 30). 
 	10. (Currently Amended) The diagonal fan as claimed in claim 1, wherein the slinger ring has a flow cross section widening radially outward in the axial flow direction (see e.g. Fig 7) and oriented toward an inner wall of the housing (20 as in Fig 6).  

	Regarding claim 11, Stagg as modified above appears to disclose characterized in that a redirection device having a plurality of guide blades distributed in the circumferential direction, which evens out an airflow generated by the diagonal impeller (12), is arranged adjoining the diagonal impeller viewed in the axial flow direction (see e.g. annotated Fig 6 of Stagg herein wherein there appear to be diffuser vanes at the outlet of the fan which would meet the limitations of the claimed redirection device).  


    PNG
    media_image2.png
    528
    1005
    media_image2.png
    Greyscale


 	However, Stagg does not discuss the diffuser vanes.
 	Also, regarding claim 12, Stagg as modified above does not disclose characterized in that the redirection device (90) includes a protective grating extending over a discharge section of the diagonal fan. Also, regarding claim 14, Stagg as modified above does not disclose characterized in that the redirection device includes a motor receptacle for the electric motor in a hub region.
 	Sadi discloses:
 	Claim 11: characterized in that a redirection device having a plurality of guide blades (1.3) distributed in the circumferential direction, which evens out an airflow generated by the diagonal impeller (2), is arranged adjoining the diagonal impeller viewed in the axial flow direction (see e.g. Fig 1).  
   	Claim 12: characterized in that the redirection device includes a protective grating (3) extending over a discharge section of the diagonal fan.
 	Claim 14: characterized in that the redirection device includes a motor receptacle for the electric motor in a hub region (see motor receptacle for motor 5 in e.g. Fig 1).  
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize guide vanes and a screen as taught by Sadi in the system Stagg to gain the benefit of supporting the motor and/or redirecting the tangential flow (guide vanes) and protecting users from harm from the rotating fan (screen) and mounting the electric motor (motor receptacle).
 	
 	Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stagg US 20100111667 in view of Sadi US 20120039731 in further view of Cho US 6398492.
 	Regarding claim 13, Stagg as modified above does not appear to disclose characterized in that at least two axial screw-on planes each having fastening means for fastening the diagonal fan are formed on the housing.
 	As best understood, Cho discloses characterized in that at least two axial screw-on planes 34 each having fastening means for fastening the diagonal fan (col 2 lines 14-16) are formed on the housing (see e.g. Fig 1 and 3).  
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to fastening system of Cho in the system of Stagg as modified above to gain the benefit of installing the fan in a fixed position.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments concerning the drawing objections, the examiner maintains the drawing objections for screw on planes, and fastening device. The drawings do not reasonably show these elements. Therefore, the drawings filed 6/28/22 are not entered.
Regarding applicant’s arguments concerning the 103 rejections, applicant simply claims an inner wall of the housing. This reads in any of the vanes 42 which deflect the diagonal flow generated by the diagonal impeller into the axial flow direction as shown in Fig 7 as detailed in the rejections above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746